538 F.2d 95
UNITED STATES of America, Plaintiff-Appellee,v.Charles Stafford JACKSON and Jarrell Jennings, Defendants-Appellants.
No. 75-3135.
United States Court of Appeals,Fifth Circuit.
Sept. 7, 1976.

Emmett Colvin, Dallas, Tex., for defendants-appellants.
Frank D. McCown, U. S. Atty., Ft. Worth, Tex., William F. Sanderson, Jr., Asst. U. S. Atty., Dallas, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Northern District of Texas.
ON PETITION FOR REHEARING
(Opinion August 5, 1976, 5 Cir. 1976, 536 F.2d 628)
Before DYER, CLARK and GEE, Circuit Judges.
PER CURIAM:


1
Appellant complains that the court, in denying his Brady claim, overlooked the fact that a Brady request was made at the trial level.  Reexamining the trial record we find that a general request for Brady material was made but this in no way changes the standard of materiality to be applied.  The Supreme Court has recently equated a general request with no request at all:


2
(W)e conclude that there is no significant difference between cases in which there has been merely a general request for exculpatory matter and cases, like the one we must now decide, in which there has been no request at all.


3
United States v. Agurs, --- U.S. ----, 96 S.Ct. 2392, 2399, 49 L.Ed.2d 342 (1976).


4
IT IS ORDERED that the petition for rehearing filed in the above entitled and numbered cause be and the same is hereby DENIED.